DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 5, 7-8 and 10 are currently pending.  Claims 4, 6 and 9 have been cancelled.  This is the first office action on the merits.  


Information Disclosure Statement
The Information Disclosure Statement filed 12/03/2019 has been considered. 


Election/Restrictions
Applicant’s election of Group I (claims 1-7) without traverse in the reply filed on November 30, 2020 is acknowledged.  
Claims 8 and 10 are withdrawn as being drawn to a nonelected invention or species.  Claims 1-3, 5 and 7 are examined based on their merits. 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5 and 7 are rejected as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected as indefinite in reciting “wherein the melanogenesis inhibitor combination comprises 0.001 to <0.01 wt% based on weight of the melanogenesis inhibitor combination, of the (Z)-N-(4-hydroxybenzylidene)propan-2-amine oxide; and 0.5 to 2 wt%, based on weight of the melanogenesis inhibitor combination, of the compound of formula I.” because the phrase is confusing.    
The phrase wherein the melanogenesis inhibitor combination comprises 0.001 to <0.01 wt% based on weight of the melanogenesis inhibitor combination, of the (Z)-N-(4-hydroxybenzylidene)propan-2-amine oxide; and 0.5 to 2 wt%, based on weight of the melanogenesis inhibitor combination, of the compound of formula I.” is confusing. It is not clear whether Applicants intend to make the weight based just on the combination of the (Z)-N-(4-hydroxybenzylidene)propan-2-amine oxide and a compound of formula I or whether Applicants intend to make the weight based on the weight of the entire composition.  The phrase is not defined by the instant claims or any other claims and the specification does not provide a way of ascertaining exactly what is meant by it.  As a result, one of ordinary skill in the art would not be reasonably apprised of what exactly is being referred to by this phrase in claim 1.   

For the purposes of this Office Action claim 1 will be interpreted to be referring to the amount by weight based on the weight of the composition which corresponds to the weight presented in the examples of the instant specification.  


Claim 3 is also rejected as indefinite in reciting “wherein R1 is an –OH group” because the phrase is confusing and does not make sense.  
R1 as an –OH group would result in the moiety involving R1 being –OOH which is not chemically feasible.  Furthermore, claim 3 depends from claim 2 which itself from claim 1 and an –OH group is not even an option listed in claim 1, so there is a lack of antecedent basis issue as well.  
R1 can be hydrogen or an acyl group having 3 to 20 carbon atoms, so for the purposes of this Office Action R1 will be interpreted to be hydrogen and the overall moiety at this position in formula I will be interpreted to be a hydroxyl group in claim 3.    
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhamdhere et al. US 2014/0303255 (10/9/2014) in view of Shepherd US 2004/0028712 (2/12/2004).      
Dhamdhere et al. (Dhamdhere) discloses a skin care composition that comprises among its skin care ingredients pHBz-IPHA and kojic acid.  (See [0004], [0038], [0049], [0077]).  pHBz-IPHA is (Z)-N-(4-hydroxybenzylidene)propan-2-amine oxide as called for in instant claim 1. (See [0038]).  It is present in an amount of about 0.01 to 5 wt%. (See 
Kojic acid is described as a skin lightening agent which is an additive that can be used in the composition of the invention.  Kojic acid is called for in instant claim 5 and 2 and corresponds to wherein R1 is hydrogen in formula 1 as called for in claims 1 and 3.  
Dhamdhere teaches that the compositions of the invention, containing a compound of the formula I, which includes pHBz-IPHA, are highly effective as radical scavengers that can protect skin from free radicals.  They exhibit significantly better antioxidant attributes compared to previously known antioxidants for personal care applications. (See [0046]).  
The skin care composition also comprises a dermatologically acceptable carrier. (See [0040]).  The dermatologically acceptable carrier can be an emulsion as called for in instant claim 7. (See [0040]).  
Dhamdhere does not expressly teach an amount of kojic acid.  This deficiency is made up for with the teachings of Shepherd.
Shepherd teaches a skin care composition for lightening skin that comprises an antioxidant and a skin lightening agent that can be kojic acid.  (See Abstract, [0013], Claim 1).  Kojic acid is present in an amount of about 0.5 to 20 wt%. (See [0015]).  About 0.5 to 20 wt% overlaps with the 0.5 to 2 wt % called for in instant claim 1.  Shepherd teaches that this amount is a typical amount for effective skin lightening in a cosmetic composition that also contains an antioxidant. (See [0015]).


With respect to the claim language of “melanogenesis inhibitor” in claim 1, this language is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.




Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616